Citation Nr: 9910343	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-20 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating determination 
of the Waco Department of Veterans Affairs (VA) Regional 
Office (RO).  

While only the issue of service connection for a left eye 
disability has been certified as being before the Board, the 
veteran has perfected an appeal as to the issue of 
entitlement to a total rating for compensation purposes by 
way of his testimony at personal hearing in September 1993.  
As such, both issues will be addressed in this decision.  

REMAND

The veteran's representative, in his March 1999 written 
argument, asserted that the most recent VA examination did 
not contain sufficient information to render a proper 
determination in this matter.  He specifically contended that 
the clinical evaluation did not contain sufficient 
information with regard to the veteran's field of vision.  

A review of the record demonstrates that at the time of a May 
1997 VA outpatient visit, the veteran was found to only be 
able to count fingers at 2 feet with his right eye.  In an 
August 1997 report, J. D., M.D., related that the veteran had 
3/200 vision in his right eye.  Both of these reports 
demonstrate that the veteran would be considered blind for VA 
rating purposes in his right eye.  However, at the time of 
his September 1998 VA examination the veteran was noted to 
have 20/200 vision, both near and far and corrected and 
uncorrected, in his right eye.  

The Board notes that 38 C.F.R. § 3.383 provides for payment 
of benefits for certain combinations of service-connected and 
nonservice-connected disabilities (including blindness), 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  Accordingly, 
were the veteran able to demonstrate the presence of 
blindness in his (nonservice-connected) left eye, the 
ultimate effect would be that of treating his currently 
nonservice-connected left eye as if it were service 
connected, and rating both eyes on the basis of bilateral 
visual impairment.  As the veteran has been noted to have 
macular degeneration in his non-service connected left eye, 
which may impact upon his field of vision, a visual field 
test must be performed in order to determine the loss of 
field vision.  The Board is also of the opinion that an 
additional examination is necessary to clarify whether the 
veteran is blind in the right eye for VA purposes.  

The Board further observes that there have been various 
opinions rendered with regard to the etiology of the 
veteran's current left eye disorder.  These opinions include 
a September 1996 opinion that the bilateral scars in both 
macula were probably secondary to blunt trauma sustained in 
the war; an August 1997 opinion that the scarring in the 
veteran's left eye may be due to age related macular 
degeneration or to blunt trauma; a July 1998 opinion that the 
veteran's visual field were probably secondary to age-related 
macular degeneration versus previous trauma; and the 
September 1998 VA examiner's opinion that the veteran had 
macular scars of the left and right eyes secondary to age-
related macular degeneration.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1997); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any left or right eye 
disorder since September 1998.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the claims folder 
legible copies of the veteran's complete 
treatment records from those facilities 
identified by the veteran which have not 
already been secured.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records of treatment.

2.  The RO should then schedule the 
veteran for a VA ophthalmological 
examination in order to determine the 
nature and severity of any left eye 
disorder.  All necessary examinations 
should be performed, including visual 
field and visual acuity testing for both 
eyes, as well as slit lamp examination of 
the corneae in order to detect any type 
of scarring.  The examiner should review 
the claims folder prior to completing the 
examination.  The examiner is requested 
to review the claims file, especially the 
service medical records showing treatment 
for an eye condition, and to express an 
opinion as to whether it is at least as 
likely as not that any left eye disorder 
that the veteran currently has or has 
had, including macular degeneration, is 
related to any injuries sustained 
inservice or to his service-connected 
right eye disorder.  The examiner should 
also express an opinion as to the effect 
of the veteran's service connected 
macular eye disability has on his ability 
to maintain gainful employment consistent 
with his education and occupational 
experience.

3.  If the veteran reports treatment for 
his service connected psychiatric 
disability, or if records are obtained 
that show treatment for that disability, 
the RO should afford the veteran an 
appropriate examination in order to 
determine the impact of that disability 
on his ability to maintain gainful 
employment consistent with his education 
and occupational experience. The examiner 
should review the claims folder prior to 
completing the examination.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies, or 
opinions requested, appropriate 
corrective action should be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for a left eye 
disorder and the issue of entitlement to 
a total disability evaluation based upon 
individual unemployability due to 
service-connected disabilities.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

